Citation Nr: 1808175	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-15 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for alcohol dependence, cocaine abuse, and nicotine dependence, to include as secondary to service-connected psychiatric disability.


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2000 to June 2006, with service in Southwest Asia.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an April 2013 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
 
This case was previously before the Board in August 2016. At that time, the Board remanded the claim for further development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

At the outset, the Board noted that in the August 2016 remand, the Board directed that the Veteran's private treatment records, specifically from New Beginning Clinic, be obtained and associated with the claims file. Pursuant to the August 2016 remand, the Veteran was sent a letter in October 2016 requesting that the Veteran return a VA Form 21-4142a, providing his authorization for VA to attempt to obtain the identified records. However, the Veteran failed to respond to the October 2016 correspondence from VA, and VA was unable to obtain potentially beneficial information. Generally given those circumstances, his claim of entitlement to service connection for alcohol dependence, cocaine abuse, and nicotine dependence would be decided based on the evidence of record as VA complied with the directives of August 2016 and it was the Veteran who failed to provide the necessary documentation. However, as discussed below, this appeal is again being remanded for additional development. Therefore, the Board will afford the Veteran another opportunity to assist in the development of his claim development. 

A review of the record shows that the Veteran has been afforded VA examinations in conjunction with his claim on appeal on two separate occasions.  However, a review of those examination reports shows that they are both inadequate for adjudication purposes.  In this regard, neither VA examiner properly addressed the Veteran's contentions that his alcohol, cocaine, and nicotine dependence was etiologically related to his active service. Rather, the VA medical opinions focus solely on the effect of the Veteran's mental health disorders on his substance abuse. 

Therefore, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of his substance abuse.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file, to specifically include substance abuse treatment records from New Beginning Clinic.  All attempts to identify and obtain pertinent, outstanding treatment records should be documented in the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present alcohol dependence, cocaine abuse, and nicotine dependence. The claims file must be made available to, and reviewed by the examiner. Any indicated studies must be obtained.  

Based on a review of the record and an evaluation of the Veteran, the examiner should provide the following findings:

Does the Veteran have alcohol dependence, cocaine abuse, and nicotine dependence that clearly and unmistakably existed prior to his active service?  If so, was any such diagnosis clearly and unmistakably NOT aggravated by service?   

In forming the opinion, the examiner must note that the Veteran's lay statements alone are not a sufficient basis with which to support a finding that a disability clearly and unmistakably existed prior to service.  

With regard to any alcohol dependence, cocaine abuse, and nicotine dependence determined to NOT clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that such diagnosis is etiologically related to active service.  

With regard to any alcohol dependence, cocaine abuse, and nicotine dependence determined to NOT clearly and unmistakably exist prior to the Veteran's active service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that such diagnosis was caused or chronically worsened by a service-connected disability.

The rationale for all opinions expressed must be provided.

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the claim on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




